Citation Nr: 1824201	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the left knee.

2.  Entitlement to an initial  rating in excess of 10 percent for rheumatoid arthritis of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the left elbow.

4.  Entitlement to an initial  rating in excess of 10 percent for rheumatoid arthritis of the right elbow.

5.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the left wrist.

6.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the right wrist.

7.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the left hand.

8.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 2007 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the February 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider all evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

At the Veteran's April 2017 Board hearing, she testified that the functional impairment associated with her service-connected rheumatoid arthritis of the bilateral knees, elbows, wrists, and hands had increased over time and indicated that the inflammation, especially in her hands and wrists, had worsened.  In light of such allegations suggesting a possible increase in the severity of the Veteran's disabilities, a remand is necessary in order to afford her a contemporaneous VA examination to assess the current nature, extent and severity of such disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The Board further notes that, during the course of the appeal, the Veteran was afforded VA examinations in March 2011, July 2013, and April 2016 to evaluate the severity of her rheumatoid arthritis.  Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, it does not appear that Correia-compliant testing was conducted, specifically the passive motion of the Veteran's joints does not appear to have been tested.  Therefore, in conducting the new VA examinations on remand, such should include the appropriate testing as well as a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Furthermore, the Court recently found that, depending on the frequency and duration, an attempt should be made to schedule the Veteran for an examination during a flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Ardison v. Brown, 6 Vet. App. 405 (1994); Voerth v. West, 13 Vet. App. 117 (1999).  Moreover, the examiner should also offer flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Sharp, supra; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Additionally, a medical opinion that cannot be provided without resort to speculation is adequate when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner.  Sharp, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

Given the Veteran's reports of having flare-ups, her VA examinations should be conducted, if possible, during a flare-up.  If the examination is not being conducted during a flare-up, the examiner should elicit relevant information as to the Veteran's flare-ups or ask her to describe the additional functional loss, if any, she suffered during flare-ups and then estimate her functional loss due to flare-ups based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records dated from October 2014 to the present, for consideration in her appeal.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records dated from October 2014 to the present.  For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Then inform the Veteran of the unavailability of these records and afford her an opportunity to submit any copies in her possession.  

2.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of her rheumatoid arthritis of her bilateral knees, elbows, wrists, and hands.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's rheumatoid arthritis of her bilateral knees, elbows, wrists, and hands.

(B) The examiner should record the range of motion of the Veteran's bilateral knees, elbows, wrists and hands observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should, to the extent possible, record the results of range of motion testing for pain on both active and passive motion, and on weight-bearing and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's disability conducted in March 2011, July 2013 and April 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, and on weight-bearing and nonweight-bearing. If the examiner is unable to do so, he or she should explain why.
 
(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of any of the examined joints, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  

If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) The examiner should also comment upon the functional impairment resulting from the Veteran's rheumatoid arthritis of her bilateral knees, elbows, wrists, and hands. 

A rationale for all opinions offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




